Per Curiam:
The moving papers show undoubted laches and neglect upon the part of the plaintiff, and are met by no affidavit on her part either excusing her delay or furnishing an allegation of merits. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Clarke, P. J., McLaughlin, Scott, Dowling and Smith, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.